Citation Nr: 0205399	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-21 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cluster headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran had active duty from November 1961 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In July 2000, the Board granted service connection for 
cluster headaches.  By a decision dated in June 2001, the RO 
assigned the cluster headaches a 10 percent rating from June 
2, 1992.  By the rating decision the RO also held that new 
and material evidence had not been received to reopen a claim 
for service connection for degenerative joint disease of the 
lumbar spine.  The RO continued the denial of the veteran's 
claim for a total rating based on individual unemployability.

By a communication received in September 2001, the veteran's 
former representative filed a notice of disagreement to the 
RO's June 2001 decision regarding cluster headaches and the 
lumbar spine disorder.  The RO has not issued a statement of 
the case (SOC) regarding these issues.  The United States 
Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not yet 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran was represented by Attorney James W. Stanley.  
The VA General Counsel has canceled Attorney James W. 
Stanley's accreditation.  The veteran has not chosen another 
representative.  This remand affords him an opportunity to 
obtain representation.

In May 2000, the veteran had a hearing before a member of the 
Board, who has since retired.  The veteran was notified of 
his right to have a hearing before a current member of the 
Board and he has chosen to exercise that right.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case on the issue of entitlement to a 
rating in excess of 10 percent for 
cluster headaches and the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
degenerative joint disease of the lumbar 
spine.  The veteran is informed that 
these issues will be addressed by the 
Board following the issuance of the 
statement of the case only if he files a 
timely and adequate substantive as to 
these issues.

2.  The RO should schedule a hearing for 
the veteran before a traveling member of 
this Board, sitting at North Little Rock, 
Arkansas.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



